DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 10 March 2021 is acknowledged.  The traversal is on the ground(s) that Taniguchi is not prior art.  This is not found persuasive because there is no requirement that the prior art in a lack of unity requirement be prior art under 35 USC § 102(a)(1) or 35 USC § 102(a)(2), merely that the “special technical features” define a contribution which each of the inventions considered as a whole makes over the prior art (MPEP § 1850 (I)).  Taniguchi, while not applicable as prior art under 35 USC § 102(a) or 35 USC § 102 (a)(2), is prior art in that it was effectively filed before the effective filing date of the claimed invention.  Taniguichi was effectively filed 04/13/2016, whereas the effective filing date of the claimed invention is 07/24/2017, after the date of the Taniguichi reference.  Moreover, the instant specification refers to the Taniguchi reference in paragraph [0059] as “a prior application” further supporting Taniguchi as prior art for the purposes of unity.  Lastly, the special technical feature was found to be known to Dang et al. discussed herein below, which could have been used in place or  in addition to Taniguichi to show that the special technical feature does not make a contribution of the prior art.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figures 2, 3, 4A-4C and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (“Linear ion trap with added octupole field component: the property and method”, Journal of Mass spectrometry, 2015) or Dang et al. (CN 105609400) (copy of machine translation and publication submitted herewith) (herein DangCN) in view of Schwartz (US pgPub 2010/0059670) ([0007], [0027]).
Regarding claim 4, Dang et al. teach a mass spectrometer (abstract note tandem mass spectrometer) including: an ion source configured to generate ions originating from a sample (inherent to a mass spectrometer); a quadrupole (linear ion trap, note: abstract); and an ion detector section configured to detect an ion exiting from the quadrupole (inherent to mass spectrometers), wherein: 
the quadrupole includes four rod electrodes arranged substantially parallel to a linear axis (quadrupole rods seen in parallel to a linear axis in figures 1a-1d, note the linear axis is where x0 and y0 intersect in figure 1a in a direction into the page (i.e. z axis best shown in the length dimension seen in figure 1d)) so as to surround the axis (figures 1a and 1d show rods surrounding the central axis), where a shape and arrangement of the four rod 5electrodes surrounding the axis are determined so that a polarity of a ratio of a strength of an octupole electric field to a strength of a quadrupole electric field is different from a polarity of a ratio of a strength of an dodecapole electric field to the strength of the quadrupole electric field, an absolute value of each of the ratios is equal to or greater than 0.005 (table 1 on page 1402 shows, LIT “sCRIT-5y” has a ratio of A4 to A2 and A6 to A2 (i.e. octupole/quadrupole and dodecapole:quadrupole) different from each other  and above 0.005 (e.g. 1.8% or .018 and 1.2% or .012, respectively)), and an absolute value of a ratio of the strength of the octupole electric field to the strength of the dodecapole 10electric field is within a range from 0.5 to 1.4 (SCRIT-5y teaches a A4 strength of 0.13 and A6 strength of .009, thus 0.013/.009 or ~1.4); and 
the mass spectrometer further comprises a voltage generator configured to apply, to each of the four rod electrodes, a radio-frequency voltage (paragraph bridging pages 1405 to 1406).
Alternatively DangCN teaches a mass spectrometer (translation first paragraph under title “Technical field”) including: an ion source configured to generate ions originating from a sample (inherent to a mass spectrometer); a quadrupole (second paragraph under “summary of the invention” on page 2); and an ion detector section 
the quadrupole includes four rod electrodes arranged substantially parallel to a linear axis (quadrupole rods seen in parallel to a linear axis in figures 1 and 4) so as to surround the axis (figure 1 shows rods surrounding the central axis), where a shape and arrangement of the four rod 5electrodes surrounding the axis are determined so that a polarity of a ratio of a strength of an octupole electric field to a strength of a quadrupole electric field is different from a polarity of a ratio of a strength of an dodecapole electric field to the strength of the quadrupole electric field, an absolute value of each of the ratios is equal to or greater than 0.005 (first two paragraphs on page 3), and an absolute value of a ratio of the strength of the octupole electric field to the strength of the dodecapole 10electric field is within a range from 0.5 to 1.4 (figure 2 at the dimensional ratio 1.1 to 1, A4 appears at a field strength of ~0.01 whereas a A6 appears at a field strength of ~ 0.075 in figure 2, thus a ratio of strength of approximately 0.01/0.0075 or  1.33); and 
the mass spectrometer further comprises a voltage generator configured to apply, to each of the four rod electrodes, a radio-frequency voltage (third paragraph under Summary of the invention on page 3 of the machine translation).
While both devices teach quadrupoles, both Dang and DangCN differ from the claimed invention by not disclosing the quadrupole to operate as a mass filter configured to selectively allow an ion 25having a specific mass-to-charge ratio or ions included within a specific mass-to-charge-ratio3151725210PC range to pass through, and the radiofrequency having a frequency component corresponding to a mass-to-charge ratio 
However, Schwartz teaches operating a quadrupole as a mass filter configured to selectively allow an ion 25having a specific mass-to-charge ratio or ions included within a specific mass-to-charge-ratio3151725210PC range to pass through ([0007] teaches operating a quadrupole as a mass filter or ion trap and paragraph [0027] teaches selectively transmitting ions of a desired range of m/z values), and the radiofrequency having a frequency component corresponding to a mass-to-charge ratio or mass-to-charge-ratio range of an ion or ions which should be allowed to pass through the quadrupole mass filter ([0027]).
Schwartz modifies either Dang or DangCN by suggesting an additional operating mode of the ion trap as a quadrupole mass filter.
Since both inventions are directed towards quadrupoles, it would have been obvious to one of ordinary skill in the art to operate the quadrupole of Dang or DangCN as a quadrupole mass filter as done in Schwartz because it would allow for the quadrupole to function as both an ion trap and a quadrupole mass filter therefore facilitating multiple modes of operation such as discussed in paragraph [0030] thus expanding the analytical versatility of the quadrupole.
Regarding claim 5, Dang or DangCN in view of Schwartz teach each of the four rod electrodes is formed by N segments arranged in an axial direction at predetermined intervals of space (where N is an integer equal to or greater than two) (Schwartz, figure 2, 220, 225 and 230, paragraph [0017]); and the voltage generator is configured to apply different direct voltages having stepwise 20potential differences to the N axially .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. DangCN in view of Schwartz (herein combined device) and further in view of Weiss et al. (US pgPub 2005/0274887).
 Regarding claim 6, the combined device differs from the claimed invention by not disclosing wherein: each of the four rod electrodes is a resistive element or a conductor coated with a resistive layer; and
 the voltage generator is configured to respectively apply direct voltages having a 3251725210PC predetermined potential difference to two ends of the four rod electrodes.
However, Weiss et al. teach wherein: each of the four rod electrodes is a resistive element or a conductor coated with a resistive layer ([0028] four rods are coated with a thin layer of metal over a thin insulating layer.  Paragraph [0017] teaches conductive layers have resistances, thus conductive coating is a resistive layer); and
 the voltage generator is configured to respectively apply direct voltages having a 3251725210PC predetermined potential difference to two ends of the four rod electrodes (61, 62 and 63 in figure 1 and paragraph [0028]).
Weiss modifies the combined device by suggesting the addition of a resistive coating to electrodes to generate a dc potential profile.
Since both inventions are directed towards quadrupole devices operating as mass filters, it would have been obvious to one of ordinary skill in the art to apply the 

Relevant art:
Soudakov et al. (US pgPub 2004/0021072 and 20040108456 and Douglas et al. 2005/0067564) all teach adjusting arrangement size of quadrupole rods for a combination of octupole/quadrupole and dodecapole/quadrupole ratios.  Relevant to claim 4.
Taniguichi (US pgPub 2002/0074492) teaches multipole electrodes formed of resistors to form DC voltages ([0030] and figure 5a).  Relevant to claim 6.
Thomson (USPN 5,847,386) teaches a resistive layer applied to each quadrupole rod to generate a DC voltage gradient (figures 27-28 and col. 10, lines 63-67 
Kovtoun (US pgPub 2008/0265155) see paragraph [0057]-[0059] for applying resistive layers to quadrupole and generating DC gradient.  Relevant to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881